Weygandt, C. J.,
dissenting. The motion to dismiss the cross-appeal is filed on the theory that there is no provision therefor in Section 5611-2, General Code.
That section eoncededly is silent as to cross-appeals.
But does this fact constitute the entire story?
In Section 12223-47, General Code, appears the following provision:
“The Supreme Court may make and publish rules with respect to the procedure in the Supreme Court not inconsistent with the laws of the state.”
Pursuant to this authorization and in conflict with no statutory provision, this court has promulgated Rule II, Section 1(C), as follows:
“A notice of cross-appeal may be filed in this court by an adverse party within twenty days after copy of notice of appeal is filed in this court.”
The cross-appellant admittedly has complied v/ith the requirement of this rule by filing his notice' of cross-appeal within twenty days after copy of the notice of appeal was filed in this court.
Hence, it would seem that the motion to dismiss the cross-appeal should be overruled and that in fairness the court should consider the case in its entirety on both the appeal and the cross-appeal. Otherwise, if the appellant should wait until the statutory thirtieth day to file his appeal, the cross-appellant would have no additional time in which to file his cross-appeal after learning of the appeal.